DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. Applicant asserts that “the allowed claim 8 is implemented in the new independent claim 25 to clearly describe the structural elements of the invention. The new claims 26-30 are amended claims 9- 12.” The examiner disagrees. 
It is noted that the prior Office Action stated: “Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Subsequently, further claims 9-12 would be allowable if all 112 rejections are also overcome.” New claim 25 is not claim 8 rewritten independent form  including all the limitations of the base claim (claim 1) and any intervening claims ( 4 and 7). Claim was previously presented as:
The system of claim 7, wherein the magnet and heat module (19) includes a core plate (31), a heating plate (33), a plurality of heating rods (34) and a plurality of electromagnetic coils (35), the core plate (31) including a plurality of tube holes (31a) therein, a plurality of extraction tubes (22) mounted in the plurality of tube holes (31a).
New claim 25 does not include all of the limitations of claim 1 nor does it include any of the limitations of claim 8 and intervening claims 4 and 7 that was previously indicated as allowable. Dependent claim 26 appears to be claim 8, but now presented in a manner such that it no longer has the scope of prior claim 8. 
Applicant asserts that the amended claims and the specification solves the issues. However, applicant does not specify how nor what issues have been solved. 
It is noted that applicant has extensively amended the specification by completely replacing paragraphs 0004-05, but fails to provide for where support is provided in the originally filed specification for such amendments. It is hereby requested that applicant provide for where support for all amendments are described in the originally filed specification. 
For example, original paragraph 0004 did not mention any x-axis and y-axis, frame divided into three sections, the right, the left, and the middle sections; one-directional flow of liquids, etc. Nor was any method including the specific steps now recited in paragraph 0005 previously disclosed in the original paragraph 0005. Therefore, the specification is directed to new matter. If applicant disagrees, it is hereby requested that applicant provide for the specific text of the original specification the supports the newly added material. 
Election/Restriction
Newly submitted claim 31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: No such method of claim 31 was previously examined nor considered. Furthermore, had the claims as currently drafted be originally filed a restriction would have been made because the inventions do not shar the same technical features. The method claim does not require the technical features of the system of claim 25, such as the system is not required to be used to nor claimed being specifically adapted to perform the method of claim 31. The system does not include all of the structure required to perform the method of claim 31, including but not limited to; a frame divided in three sections comprising…, a pipette tip module, pipette tip assembly, individual pipettes, pipette tips, extraction bed, set of rails, extraction staging area, sample containers, and more. Furthermore, the method of claim 31 does not require the use of the specific system of claim 25. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed June 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: original paragraph 0004 did not mention any x-axis and y-axis, frame divided into three sections, the right, the left, and the middle sections; one-directional flow of liquids, etc. Nor was any method including the specific steps now recited in paragraph 0005 previously disclosed in the original paragraph 0005. Therefore, the specification is directed to new matter. If applicant disagrees, it is hereby requested that applicant provide for the specific text of the original specification the supports the newly added material.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
An apparatus claim is only limited by positively claimed  structural elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.	
It is noted that the claims mention “biologic samples” and liquid. However, none are positively claimed as elements of the invention.  They are articles or materials intended to be worked upon.
As to claim 28, the “when” clauses are directed to conditions that are never required to occur. The claim is directed to an apparatus not process of use with an unclaimed, unspecified liquid and possible, conditional usage. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25, in d) recites that the extraction module comprise an extraction plate and an extraction station. The claim further recites that the extraction station also comprises an extraction plate. This is not consistent with the specification. There are not multiple extraction plates as claimed. The only extraction plate disclosed is extraction plate 20. The same single extraction plate 20 is an element of the extraction station 10 that is an element of the extraction module 11. Therefore, the claim is directed to new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The term “proximate” in claims 25 and 27 is a relative term which render the claims indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definitive structural nexus, connectivity, definitive distance, nor definitive relative structural location provided for between structures by use of the term. What may be considered as “proximate” to one person may not be considered as such to another and vice versa.
As to claim 25, it is unclear what is the structural nexus relative locations of the components of the extraction module, the connectivity between the extraction plate and extraction station waste housing , waste tank,  magnet and heat module and extraction plate. 
As to claim 26, it is unclear what is the structural nexus relative locations, connectivity between the core plate, heating plate, and plurality of heating rods. 
As to claims 29-30, it is unclear what is structurally meant by the “with” clauses. It is unclear if it is intended for the barrier to be a micro-hole or to include  a micro-hole. In claim 30, it is unclear if the what is required of a barrier to be considered “a vent barrier” and if such barrier is a capillary or includes a capillary.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., CA 2,864,260.
Park teaches a biologic sample preparation system that prepares biologic samples for analytic processing (Abstract), the system comprising: 
a frame defining a substantially horizontal plane (Figs. 2 to 4: base plate 700; [0025]);
a pipette assembly including a first pipette, the pipette assembly movably mounted to the frame, the pipette assembly movable only in a direction substantially perpendicular to the horizontal plane during operation (Fig. 6; [00245-00247] - pipette block movable in height direction);
a sample module including a sample plate, the sample module movably mounted to the frame, the sample module movable at least from a sample area spaced from the pipette assembly and a working area proximate the pipette assembly (Fig. 9, [0029], [00270], [0193], [0301 ]); and
an extraction module including an extraction plate, the extraction module movably mounted to the frame, at least from an extraction staging area spaced from the pipette assembly and the working area proximate the pipette assembly (Figs 19 to 21; [0049], [00210]);
  the extraction module including an extraction station comprising a housing (Fig. 1 ); a magnet and heating module secured to the housing, the magnet and heating module including a core plate with a plurality of tube holes, a heating rod and an electromagnetic coil (Fig. 13, [0028]: magnet 221, a heating part 202; [0049], Figs. 19 to 21); a well extraction plate, the well extraction plate positioned on top of the core plate in an assembled configuration, the first extraction tube connected to the well extraction plate in the assembled configuration (Figs. 19 to 20); the extraction station , further comprising a waste tank removably mounted to the housing, the waste tank positioned within the housing in an assembled configuration ([00301], Figs. 10 and 11: waste liquid vessel 740); and
a first extraction tube mounted in a first tube hole of the plurality of tube holes, a first electromagnet of the electromagnetic coil positioned proximate the bottom tube end (Figs. 19 to 21; [0049], Fig. 21: magnets placed proximate to the tube bottom end); and magnetic beads positioned within the first extraction tube ([0011-0015].
  	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al., US 6,627,446 et al.
Roach discloses a robotic microchannel bioanalytical instrument as shown for example in Figure 1 that includes a frame that defines a horizontal plane a multifunctional device 35 (pipette assembly) that includes a plurality of pipette tips 42 (See Figures 1-4). The device 35 is mounted on the frame. The multifunctional device 35 can move in the Z-axis, perpendicular to the X and Y axes. Motor 43 moves the multifunctional device 35 with up and down motion in the Z-axis. This motion also moves the pipette tips 42 up and down. (column 5, lines 8-11). 
The instrument also includes a sample module including a sample plate (13 or 23) each mounted moveably mounted to the frame via rails (17, 19 and 27, 29) respectively and are moveable parallel to the horizontal plane from/between locations that can be references as “a sample area” and “a working area” to the pipette assembly 35. 
Either of the above (13 and 23) can also be considered as defining an extraction module that is movable parallel to the horizontal plane from/between locations that can be referenced as “an extraction area” and “working area”. 
As noted above either of the tracks 20 and 30 including the respective pair of rails (17, 19 and 27,29)  can be considered defining a sampling bed including sampling rails and further include sample holder (15, 25, 26) and sample containers (10, 14, 16, 18). The rails are parallel to a rail axis and the horizontal plane. 
The track 30 can be considered an extraction module/bed including an extract support 23 (the plate defining the holders 14, 16, 18 that be named as desired; such as beds, stations, modules etc.) extraction station 25, a buffer module 26, and pipette modules 34, 36, 42, 44.
As noted above any of the locations/features on the plate of the track 30 can be named as one desires. For example, in Figure 2, 34 and 36 can be considered a plurality of storage pipette tip modules adjacent to a location/area  that can be considered as the broad extraction staging area (not structurally defined).  
It is noted that any of the containers, any of 14, 16, 18 can be considered waste housings and further microtiter plates such as 25 can be considered as a waste tank or any of such microtiter plates 25 or plate 10 can be considered as a waste housing including a waste tank (the wells of the plate).
However, Roach does not specify a magnet and heat module.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 	
Roach does disclose that  magnetic fields, or other means can be employed as a profile to move the samples from the sample loading ports into an injector. (column 9, lines 51-53; column 13, lines 45-48) and cleaning of the electrodes by heating, plasma treatment, microwave, or other methods to clean the electrodes. (column 14, lines 6-8). 
Therefore, it would have been obvious to and within the common sense, predictability, knowledge, and skill of one of ordinary skill in the art before the effective filing date of the invention to modify the device include a magnet and heating module to provide for flow through the microchip and cleaning of the electrodes.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied above, and further in view of Lennon et al., 6,734,424.
Park does not explicitly teach the first extraction tube including an open top tube end and an open bottom tube end, the first extraction tube including a flow resistant barrier configured to limit flow of a reaction mixture through the bottom tube end under a pressure less than or equal to atmospheric pressure. 
However, these features are disclosed in D4 (Figs. 4 to 17; Col. 12, lines 7 to 32). 
It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the tube structure and barrier as taught by Lennon in the extraction station as disclosed by Park in order to achieve the clamed teachings. 
Claim(s) 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Lennon et al., 6,734,424 as applied above to claim 27, in further view of Wilson et al.,  EP 2,754, 496 A2.
The modified teachings of Park does not teach a punctured polymeric film.
However, Wilson teaches an extraction station, wherein the flow resistant barrier is comprised of a punctured polymeric film (Abstract; [0183]); and the extraction station, wherein the flow resistant barrier is comprised of a vent tube/capillary with a micro hole, the flow resistant barrier configured to prevent flow therethrough when a liquid in the extraction tubes is subjected to a pressure less than or equal to atmospheric pressure and configured to permit flow therethrough when the liquid is subjected to a predetermined pressure greater than atmospheric pressure ([0206 - 0216]; Figs. 4(a)-l, 4(a)-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the modified of teachings of Park by employing the teachings of Wilson to provide for controlled access to samples and to perform process and analytical methods on samples. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798